UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6486



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGGIE EUGENE HICKS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-99-316, CA-01-235)


Submitted:   June 4, 2002                  Decided:   June 21, 2002


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reggie Eugene Hicks, Appellant Pro Se. Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Reggie Eugene Hicks seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal substantially on the

reasoning of the district court.         See United States v. Hicks, Nos.

CR-99-316, CA-01-235 (E.D. Va. Jan. 11, 2002).            We dispense with

oral    argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 DISMISSED




                                     2